      Case 5:18-cv-00750-MAD-ATB Document 37 Filed 05/07/19 Page 1 of 1

                    UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK


                           JUDGMENT IN A CIVIL CASE


SONIA DOTSON,

                             Plaintiff,
       vs.                                                       5:18-CV-750
                                                                 (MAD/ATB)
CITY OF SYRACUSE, NEW YORK, ET AL.,

                        Defendants.
_______________________________________________

Decision by Court. This action came to trial or hearing before the Court. The issues have been
       tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that Defendants' motion to dismiss is GRANTED; the
Court further ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and
close this case, all of the above pursuant to the Memorandum-Decision and Order of the
Honorable Judge Mae A. D’Agostino, dated the 7th day of May, 2019.

DATED: May 7, 2019




                                                   s/Britney Norton
                                                   Britney Norton
                                                   Deputy Clerk
